In re Angelle (Secy.), Scott; —Other; Applying For Writ of Certiorari and/or Review, Parish of Concordia, 7th Judicial District Court Div. B, No. 40,769; to the Court of Appeal, Third Circuit, No. 10-124.
Writ granted. The plaintiff has failed to sustain its burden of proving under La. R.S. 18:3667.3(A) the relevancy of the facts sought to be proven set forth in its motion to compel and the necessity of the testimony of the witness prior to and at the hearing conducted pursuant to La. R.S. 30:29 on the availability of a more feasible remediation plan. As such, the motions to compel the witness’ testimony by deposition and at the La. R.S. 30:29 hearing are denied. The case is remanded to the district court for further proceedings in light of this ruling.
KNOLL and WEIMER, JJ„ recused.